Status of Claims 
This action is in reply to the Application filed on 04/29/2020.
Claims 1-20 are currently pending and have been examined.

Priority
The current Application claims priority from Provisional Application 62/839,939, filed 04/29/2019. Therefore, the instant claims receive the effective filing date of 04/29/2019.

Information Disclosure Statement
Information Disclosure Statement received 06/30/2020 has been reviewed and considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3, 5, 10, 13, 15 and 20 are objected to because of the following informalities:  
-Claim 3 reads “receiving local instance of the site data,” but should likely read “receiving a local instance of the site data.” 
-Claim 5 reads “receiving local instance of the organization data,” but should likely read “receiving a local instance of the organization data.”
Claim 10 reads “indexing data matching plurality of textural elements,” but should likely read “indexing data matching the plurality of textural elements.”
-Claim 13 reads “receive local instance of the site data,” but should likely read “receive a local instance of the site data.” 
-Claim 15 reads “receiving local instance of the organization data,” but should likely read “receiving a local instance of the organization data.”
-Claim 20 reads “indexing data matching plurality of textural elements,” but should likely read “indexing data matching the plurality of textural elements.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 contains the limitation “generating using the element of user data and the plurality of textual elements.” It is unclear to one of ordinary skill in the art what is being generated using the element of user data and the plurality of textual elements. Is the display element being generated? Is something related to the display element being generated? For the 
Claim 7 inherits the deficiencies noted in claim 6 and is therefore rejected on the same basis.
Claim 16 contains the limitation “generating using the element of user data and the plurality of textual elements.” It is unclear to one of ordinary skill in the art what is being generated using the element of user data and the plurality of textual elements. Is the display element being generated? Is something related to the display element being generated? For the purpose of this examination, Examiner interprets “generating using the element of user data and the plurality of textual elements” as the display element being generated using the element of user data and the plurality of textual elements.
Claim 17 inherits the deficiencies noted in claim 6 and is therefore rejected on the same basis.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Alice/Mayo test (Step 1: YES).

Taking claim 1 as representative, claim 1 recites at least the following limitations:
-wirelessly receiving by a user, a signal located at a product in a retail space; 
-parsing the first signal for a plurality of textual elements, the plurality of textual elements including a first identifier, wherein the first identifier is a transmitter identifier, and at least a second identifier; 
-retrieving at least a product information datum using the plurality of textual elements; 
-generating a display element using the product information datum; and 
-displaying the display element to the user.
The above limitations recite the concept of providing a user with relevant product information. The above limitations fall within the “Certain Methods of Organizing Human Activity” groupings of abstract ideas, enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance, in that they recite commercial interactions such as, at least, marketing or sales activities. Independent claim 11 recites similar limitations as claim 1 and, as such, fall within the same identified groupings of abstract ideas. Accordingly, under Prong One of Step 2A of the Alice/Mayo test, claims 1 and 11 recite an abstract idea (Step 2A, Prong One: YES).

Under Prong Two of Step 2A of the Alice/Mayo test, the examiner acknowledges that representative claim 1 recites additional elements, such as a portable computing device operated Alice, claims 1 and 11 merely recites a commonplace business method (i.e. providing a user with relevant product information) being applied on a general purpose computer (as supported by Applicant’s specification – “Processor 504 may include any suitable processor…Processor 504 may include, incorporate, and/or be incorporated in, without limitation, a microcontroller, microprocessor, digital signal processor (DSP), Field Programmable Gate Array (FPGA), Complex Programmable Logic Device (CPLD), Graphical Processing Unit (GPU), general purpose GPU, Tensor Processing Unit (TPU), analog or mixed signal processor, Trusted Platform Module (TPM), a floating point unit (FPU), and/or system on a chip (SoC)”) See MPEP 2106.05(f). Furthermore, claims 1 and 11 generally links the use of the abstract idea to a particular technological environment or field of use. The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer (see FairWarning v. Iatric Sys.). Likewise, claims 1 and 11 specifying that the abstract idea of providing a user with relevant product information being executed in a computer environment merely indicates a field of use is which to apply the abstract idea because this requirement merely limits the claim to the computer field, i.e., to execution on a generic Alice/Mayo test, when considered both individually and as a whole, the limitations of claims 1 and 11 are not indicative of integration into a practical application (Step 2A, Prong Two: NO).

Since claims 1 and 11 recite an abstract idea and fail to integrate the abstract idea into a practical application, claims 1 and 11 are “directed to” an abstract idea (Step 2A: YES).

Returning to representative claim 1, representative claim 1 recites additional elements of portable computing device operated by a user and a first transmitter. Examiner further acknowledges that independent claim 11 recites the additional elements of a portable computing device operated by a user and a first transmitter. Similar to the discussion above with respect to Prong Two of Step 2A, although additional elements are recited, claims 1 and 11 merely invokes such additional elements as a tool to perform the abstract idea.  See MPEP 2106.05(f). Furthermore, as discussed above with respect to Prong Two of Step 2A, claims 1 and 11 merely recites the additional elements in order to further define the field of use of the abstract idea, therein attempting to generally link the use of the abstract idea to a particular technological environment, such as the Internet or computing networks (see Ultramercial, Inc. v. Hulu, LLC. (Fed. Cir. 2014); Bilski v. Kappos (2010); MPEP 2106.05(h)). Similar to FairWarning v. Iatric Sys., claims 1 and 11 specifying that the abstract idea of providing a user with relevant product information being executed in a computer environment merely indicates a field of use is which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer.

Alice Corp., the Court considered the additional elements "as an ordered combination," and determined that "the computer components ... ‘[a]dd nothing ... that is not already present when the steps are considered separately’" and simply recite intermediated settlement as performed by a generic computer." Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, viewed as a whole, the instant claims simply convey the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in the independent claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself (Step 2B: NO).

Dependent claims 2-10 and 12-20, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. § 101 because they do not add “significantly more” to the abstract idea. More specifically, dependent claims 2-10 and 12-20 further fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas in that they recite commercial interactions such as, at least, marketing or sales activities. Dependent claims 7-8 and 17-18 do not recite any farther additional elements, and as such are not indicative of integration into a practical application for at least similar reasons discussed above. Dependent claims 2-6, 9-10, 12-16 and 19-20 recite the additional elements of a site data structure, a remote device, a local instance of the site data structure, the portable computing device, an organization data structure, a local instance of the organization data structure, and a user data structure, but similar to the analysis under prong two of Step 2A these additional elements are used as a tool to Alice/Mayo test, claims 1-20 are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kostka et al. (US 2015/0079942 A1), hereinafter Kostka, in view of Robbin et al. (US 2015/0339694 A1), hereinafter Robbin, hereinafter Robbin.
	Regarding claim 1, Kostka discloses a method (i.e. abstract) of providing wireless guidance in a retail space, the method comprising: 
-wirelessly receiving, by a portable computing device operated by a user, a signal from a first transmitter located at a product in a retail space (Kostka, see at least: “Block S110 of the method S100 recites wirelessly receiving a unique identifier from a wireless beacon [i.e. wirelessly receiving a signal from a first transmitter]. Generally, Block S110 functions to handle communication between the wireless beacon and the mobile computing device [i.e. by a portable computing device operated by a user]” [0012] and “a particular distance between the mobile 
-parsing, by the portable computing device, the first signal for a plurality of textual elements, the plurality of textual elements including a first identifier, wherein the first identifier is a transmitter identifier (Kostka, see at least: “The wireless beacon can also encrypt a transmitted signal [i.e. the first signal], and Block S110 can receive and then decrypt the encrypted signal [i.e. parsing by the portable computing device]” [0013] and “Block S110 through a DNS (as described above) to identify the particular corresponding wireless beacon, as shown in FIGS. 1 and 2. Once the corresponding wireless beacon is identified by the DNS, the computer network can select a notification or other data to pass back to Block S140” [0026] and “Block S220 functions to identify the wireless beacon from the unique identifier received in Block S210. For example, Block S220 can translate the unique identifier into a unique serial number assigned to the wireless beacon [i.e. for a plurality of textual elements, the plurality of textual elements including a first identifier, wherein the first identifier is a transmitter identifier]” [0052]); 
-retrieving, by the portable computing device, at least a product information datum using the plurality of textual elements (Kostka, see at least: “Block S110 through a DNS (as described above) to identify the particular corresponding wireless beacon, as shown in FIGS. 1 and 2. Once the corresponding wireless beacon is identified [i.e. using the plurality of textual elements] by the DNS, the computer network can select a notification or other data to pass back to Block S140…Block S120 can pass distance and/or orientation data of the mobile computing device relative to one or more wireless beacons, the DNS can identify the corresponding wireless beacons, the computer network can extrapolate a particular product near the user according to the 140 can receive a product description and pricing information for the particular product [i.e. retrieving at least a product information datum]” [0026] and “Block S110 functions to handle communication between the wireless beacon and the mobile computing device… but only devices with access to the DNS can retrieve information corresponding to the unique identifier [i.e. retrieving by the portable computing device]” [0012]); 
-generating, by the portable computing device, a display element using the product information datum (Kostka, see at least: “Block S110 through a DNS (as described above) to identify the particular corresponding wireless beacon, as shown in FIGS. 1 and 2. Once the corresponding wireless beacon is identified by the DNS, the computer network can select a notification or other data to pass back to Block S140…and Block S140 can receive a product description and pricing information for the particular product [i.e. using the product information datum]” [0026] and “Block S140 can implement this data to select a particular notification or other data to push to the mobile computing device and display [i.e. generating, by the portable computing device, a display element] in Block S150” [0021]); and 
-displaying, by the portable computing device, the display element to the user (Kostka, see at least: “Block S140 can implement this data to select a particular notification or other data to push to the mobile computing device and display [i.e. displaying, by the portable computing device, the display element to the user] in Block S150” [0021]).
Kostka does not explicitly disclose the plurality of textual elements including at least a second identifier.
Robbin, however, teaches a mobile device listening for beacon messages broadcast by a beacon device (i.e. abstract), including the known technique of a plurality of textual elements 3B, and 3C illustrate different examples of beacon message [i.e. plurality of textual elements] formats” [0036] and “FIG. 3B, the format 330 includes a beacon identifier 332, activity parameter 334, application identifier 336 [i.e. including at least a second identifier], and a user message 338. The application identifier 336 can identify an application running on the mobile device for handling the beacon message upon reception at a mobile device” [0037] and “In FIG. 3C, the format 360 includes a beacon universally unique identifier (UUID) 362, beacon identifier 364 [i.e. including at least a second identifier], activity parameter major value 366, and activity parameter minor value 368” [0038]). This known technique is applicable to the method of Kostka as they both share characteristics and capabilities, namely, they are directed to a mobile device listening for beacon messages broadcast by a beacon device.
It would have been recognized that applying the known technique of a plurality of textual elements including at least a second identifier, as taught by Robbin, to the teachings of Kostka would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. Further, adding the modification of a plurality of textual elements including at least a second identifier, as taught by Robbin, into the method of Kostka would have been recognized by those of ordinary skill in the art as resulting in an improved method that would improve services a mobile device can provide a user (Robbin, [0071]).

Regarding claim 2, Kostka in view of Robbin teaches the method of claim 1. Kostka further discloses:
-wherein retrieving the at least a product information datum further comprises: 
140 functions to communicate with a computer network (e.g., a remote database) [i.e. identifying a site data structure] to retrieve information related to the wireless beacon based on the unique identifier [i.e. using the first identifier] received in Block S110…Block S140 can receive a product description and pricing information for the particular product [i.e. retrieving the at least a product information datum]” [0026] and “S100 can therefore function within a retailer support system that further includes an software development kit (SDK) and/or application programming interface (API) to support a representative of a retailer, business, location [i.e. a site data structure], or other entity in creating a native application to interface with one or more related wireless beacons and to deliver beacon-related data and notification to mobile computing devices” [0024]); 
-retrieving, from the site data structure, the at least a product information datum using the transmitter identifier (Kostka, see at least: “Block S140 functions to communicate with a computer network (e.g., a remote database) [i.e. from the site data structure] to retrieve information related to the wireless beacon based on the unique identifier [i.e. using the transmitter identifier] received in Block S110…Block S140 can receive a product description and pricing information for the particular product [i.e. retrieving the at least a product information datum]” [0026]).
Robbin, further, teaches a mobile device listening for beacon messages broadcast by a beacon device (i.e. abstract), including the known technique of identifying, using the at least a second identifier, site data (Robbin, see at least: “In FIG. 3C, the format 360 includes a beacon universally unique identifier (UUID) 362, beacon identifier 364 [i.e. using the at least a second identifier], activity parameter major value 366, and activity parameter minor value 368. A venue 364 [i.e. identifying, using the at least a second identifier, site data]” [0038]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kostka with Robbin for the reasons identified above with respect to claim 1.

Regarding claim 3, Kostka in view of Robbin teaches the method of claim 2. Kostka further discloses:
-transmitting the first identifier and an element of user data to a remote device (Kostka, see at least: “Block S140 passes the unique identifier received in Block S110 through a DNS (as described above) [i.e. transmitting the first identifier to a remote device] to identify the particular corresponding wireless beacon, as shown in FIGS. 1 and 2” [0026] and “Block S140 can additionally or alternatively pass accelerometer, gyroscope, GPS location, and/or other data collected through sensors arranged within the mobile computing device to the computer network [i.e. and an element of user data]” [0028]); 
-receiving local instance of the site data structure from the remote device (Kostka, see at least: “In this example, the Retailer A-specific native shopping application implements Block S110 to receive a unique identifier from a beacon within the Retailer B storefront, implements Block S140 to identify the unique identifier as associated with Retailer B, and implements Block S130 to determine that a Retailer B-specific native shopping application is not yet installed on the user's mobile computing device. Block S130 can subsequently prompt the user to install the Retailer B-specific native shopping application [i.e. receiving local instance of the site data structure from the remote device] on his mobile computing device and confirm access to Retailer B-specific beacon data once the install is complete” [0022]); and 
storing the local instance of the site data structure on the portable computing device (Kostka, see at least: “In this example, the Retailer A-specific native shopping application implements Block S110 to receive a unique identifier from a beacon within the Retailer B storefront, implements Block S140 to identify the unique identifier as associated with Retailer B, and implements Block S130 to determine that a Retailer B-specific native shopping application is not yet installed on the user's mobile computing device. Block S130 can subsequently prompt the user to install the Retailer B-specific native shopping application on his mobile computing device and confirm access to Retailer B-specific beacon data once the install is complete [i.e. storing the local instance of the site data structure on the portable computing device]” [0022]).
Robbin, further, teaches a mobile device listening for beacon messages broadcast by a beacon device (i.e. abstract), including the known technique of transmitting the at least a second identifier (Robbin, see at least: “In FIG. 3C, the format 360 includes a beacon universally unique identifier (UUID) 362, beacon identifier 364 [i.e. the at least a second identifier], activity parameter major value 366, and activity parameter minor value 368. A venue can include multiple beacon devices having the same beacon identifier 364” [0038] and “process 250 can send a request that includes the beacon identifier [i.e. transmitting the at least a second identifier] to a content provider to retrieve a redemption code associated with the code redemption action (256)” [0032]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kostka with Robbin for the reasons identified above with respect to claim 1.

Regarding claim 4, Kostka in view of Robbin teaches the method of claim 1. Kostka further discloses:
wherein retrieving the at least a product information datum further comprises: 
-identifying, using the first identifier, an organization data structure (Kostka, see at least: “S100 can therefore function within a retailer support system that further includes an software development kit (SDK) and/or application programming interface (API) to support a representative of a retailer, business [i.e. an organization data structure], location, or other entity in creating a native application to interface with one or more related wireless beacons and to deliver beacon-related data and notification to mobile computing devices” [0024] and “a Retailer A-specific native shopping application executes on a user's mobile computing device, and the user enters a Retailer B storefront. In this example, the Retailer A-specific native shopping application implements Block S110 to receive a unique identifier from a beacon [i.e. using at least [the first identifier]] within the Retailer B storefront, implements Block S140 to identify the unique identifier as associated with Retailer B [i.e. identifying an organization data structure]” [0022]); and 
-retrieving, from the organization data structure, the at least a product information datum using the transmitter identifier (Kostka, see at least: “Block S140 functions to communicate with a computer network (e.g., a remote database) [i.e. from the organization data structure] to retrieve information related to the wireless beacon based on the unique identifier [i.e. using the transmitter identifier] received in Block S110…Block S140 can receive a product description and pricing information for the particular product [i.e. retrieving the at least a product information datum]” [0026] and “computer network can therefore maintain a database of location, retailer [i.e. organization data structure], product, pricing, and/or other information for various beacons, selectively access data within the database” [0027]).
330 includes a beacon identifier 332, activity parameter 334, application identifier 336 [i.e. using at least a second identifier], and a user message 338. The application identifier 336 can identify an application running on the mobile device for handling the beacon message upon reception at a mobile device. For example, an operating system running on the mobile device can use the application identifier 336 to forward the beacon message to an application corresponding to the application identifier 336 [i.e. identifying an organization data structure]” [0037]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kostka with Robbin for the reasons identified above with respect to claim 1.

Regarding claim 5, Kostka in view of Robbin teaches the method of claim 4. Kostka further discloses:
-transmitting the first identifier and an element of user data to a remote device (Kostka, see at least: “Block S140 passes the unique identifier received in Block S110 through a DNS (as described above) [i.e. transmitting the first identifier to a remote device] to identify the particular corresponding wireless beacon, as shown in FIGS. 1 and 2” [0026] and “Block S140 can additionally or alternatively pass accelerometer, gyroscope, GPS location, and/or other data collected through sensors arranged within the mobile computing device to the computer network [i.e. and an element of user data]” [0028]); 
receiving local instance of the organization data structure from the remote device (Kostka, see at least: “In this example, the Retailer A-specific native shopping application implements Block S110 to receive a unique identifier from a beacon within the Retailer B storefront, implements Block S140 to identify the unique identifier as associated with Retailer B, and implements Block S130 to determine that a Retailer B-specific native shopping application is not yet installed on the user's mobile computing device. Block S130 can subsequently prompt the user to install the Retailer B-specific native shopping application [i.e. receiving local instance of the organization data structure from the remote device] on his mobile computing device and confirm access to Retailer B-specific beacon data once the install is complete” [0022] and “S100 can therefore function within a retailer support system…to support a representative of a retailer, business [i.e. an organization data structure], location, or other entity in creating a native application to interface with one or more related wireless beacons and to deliver beacon-related data and notification to mobile computing devices” [0024]); and 
-storing the local instance of the organization data structure on the portable computing device (Kostka, see at least: “In this example, the Retailer A-specific native shopping application implements Block S110 to receive a unique identifier from a beacon within the Retailer B storefront, implements Block S140 to identify the unique identifier as associated with Retailer B, and implements Block S130 to determine that a Retailer B-specific native shopping application is not yet installed on the user's mobile computing device. Block S130 can subsequently prompt the user to install the Retailer B-specific native shopping application on his mobile computing device and confirm access to Retailer B-specific beacon data once the install is complete [i.e. storing the local instance of the organization data structure on the portable computing device]” [0022]).
330 includes a beacon identifier 332, activity parameter 334, application identifier 336 [i.e. at least a second identifier], and a user message 338. The application identifier 336 can identify an application running on the mobile device for handling the beacon message upon reception at a mobile device. For example, an operating system running on the mobile device can use the application identifier 336 to forward the beacon message [i.e. transmitting the at least a second identifier] to an application corresponding to the application identifier 336” [0037]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kostka with Robbin for the reasons identified above with respect to claim 1.

Regarding claim 6, Kostka in view of Robbin teaches the method of claim 1. Kostka further discloses:
-wherein generating the display element further comprises: 
-retrieving, by the portable computing device, an element of user data (Kostka, see at least: “Block S140 can pass user data to the computer network, such as a link to an online social networking profile of the user or a demographic of the user (e.g., age, gender, occupation, ethnicity, etc.) [i.e. retrieving an element of user data] stored in a user profile managed by a related native retail application executing on the user's mobile computing device [i.e. by the portable computing device]” [0028]); and 
-generating using the element of user data and the plurality of textual elements (Kostka, see at least: “Block S140 can pass user data to the computer network, such as a link to an online 

Regarding claim 7, Kostka in view of Robbin teaches the method of claim 6. Kostka further discloses:
-wherein the element of user data includes a user activity history datum (Kostka, see at least: “Block S140 can pass user data [i.e. the element of user data] to the computer network…For example, Block S140 can communicate a user visit frequency or a user loyalty indicator to the computer network (e.g., based on the number and dollar amount of user purchases from the store within a period of time) [i.e. includes a user activity history datum]” [0028]).

Regarding claim 8, Kostka in view of Robbin teaches the method of claim 1. Kostka further discloses:
-wherein generating the display element further comprises: 
-retrieving an element of circumstantial data (Kostka, see at least: “Block S140 can additionally or alternatively pass accelerometer, gyroscope, GPS location, and/or other data collected through sensors arranged within the mobile computing device to the computer network [i.e. retrieving an element of circumstantial data]” [0028]); and 
generating the display element as a function of the element of circumstantial data  (Kostka, see at least: “Block S140 can additionally or alternatively pass accelerometer, gyroscope, GPS location, and/or other data collected through sensors [i.e. element of circumstantial data] arranged within the mobile computing device to the computer network…Block S140 can push time-dependent acceleration and position data of the mobile computing device to the computer network [i.e. as a function of the element of circumstantial data], and the computer network can estimate the amount of time a user has engaged a product, estimate a user interest in the product based on the estimated engagement time, and customize a discount or depth of information to push back to the mobile computing device [i.e. generating the display element] via Block S140” [0028]).

Regarding claim 9, Kostka in view of Robbin teaches the method of claim 1. Kostka further discloses:
-receiving a product status update (Kostka, see at least: “A representative of a retailer, business, or location, etc. can thus access the SDK or API of the retailer support system described above to add, modify, and remove beacon-related or beacon-specific information [i.e. receiving status update] in the database. For example, the representative can arrange various wireless beacons throughout a store and implement the SDK to upload a map of the store, product and wireless beacon locations within the store (e.g., in spreadsheet format), store and welcome information, customer service call prompts, and current and upcoming product information [i.e. product status update], pricing, and/or deals, etc. to the database” [0027]); 
-generating a modified product information datum using the product status update (Kostka, see at least: “the representative can arrange various wireless beacons throughout a store 
-writing the modified product information datum to a site data structure (Kostka, see at least: “the representative can arrange various wireless beacons throughout a store and implement the SDK to upload a map of the store [i.e. modified product information datum], product and wireless beacon locations within the store (e.g., in spreadsheet format), store and welcome information, customer service call prompts, and current and upcoming product information, pricing, and/or deals, etc. to the database…database can then process the foregoing data to pair each wireless beacon within the store with one or more notifications, products (e.g., therefore product information), etc. in response to receive one or more unique identifiers [i.e. writing the modified product information datum to a site data structure]” [0027]).

Regarding claim 10, Kostka in view of Robbin teaches the method of claim 9. Kostka further discloses:
-identifying a user data structure having indexing data matching plurality of textual elements (Kostka, see at least: “Block S120 can estimate the position of a mobile computing device relative to one or more wireless beacons [i.e. indexing data] (e.g., down to one-centimeter resolution), and Block S140 can select, receive, or generate product and/or navigational notifications for the user based on the store map that relates position of products, wireless beacons [i.e. identifying a user data structure having indexing data matching plurality of textual 
-updating indexing data of the user data structure (Kostka, see at least: “Block S120 can estimate the position of a mobile computing device relative to one or more wireless beacons (e.g., down to one-centimeter resolution)…Thus, when product, static store features, and/or beacons are moved within the store location, such as when a product line is changed or when the store location is renovated, the map can be substantially easily updated and implemented [i.e. updating indexing data of the user data structure] without necessitating a map update across mobile computing devices used by the store's customers” [0032]).

Claims 11-20 recite limitations directed towards a system for providing wireless guidance in a retail space, the system comprising a portable computing device (i.e. [0078]). The limitations recited in claims 11-20 are parallel in nature to those addressed above for claims 1-10, respectively, and are therefore rejected for those same reasons set forth above in claims 1-10, respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

-Mathew et al. (US 2015/0088642 A1) teaches an intelligent shopping cart service that provides alerts to shoppers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLE E WEINER whose telephone number is (571)272-9007.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/ARIELLE E WEINER/            Examiner, Art Unit 3684